Citation Nr: 0808954	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to a compensable rating for residuals of a 
left foot 1st metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1979 to September 1982.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claim is now under the jurisdiction of the 
Newark, New Jersey, RO.  A Travel Board hearing was held 
before the undersigned in September 2007; a transcript of the 
hearing is of record.

The issues of entitlement to service connection for PTSD and 
for a skin disorder, and to a compensable rating for 
residuals of a left foot 1st metatarsal, fracture, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and is not 
shown to be related to the veteran's service.

2.  A variously diagnosed psychiatric disorder other than 
PTSD was not manifested during the veteran's active service; 
a psychosis was not manifested or in the first postservice 
year; and a psychiatric disorder other than PTSD is not shown 
to be related to the veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1. Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  Service connection for a variously diagnosed psychiatric 
disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

Letters in October 2002 (prior to the decision on appeal) and 
January 2005 informed the veteran of the evidence and 
information necessary to substantiate the claims of service 
connection for hepatitis C and for a psychiatric disability, 
the information required of him to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
January 2005 letter advised the veteran to submit pertinent 
evidence in his possession.  A March 2006 letter provided 
additional notice, to include regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  As this 
decision does not address any effective date or disability 
rating matters, the veteran is not prejudiced by any timing 
defect as to this notice.

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs).  VA has obtained 
all pertinent/identified records that could be obtained, and 
all evidence constructively of record has been secured.  The 
veteran was afforded VA examinations in November 2002.  VA's 
duty to assist is met with respect to these issues.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II.  Factual Background

The veteran's SMRs, including the report of his September 
1982 service separation examination, reveal no complaints or 
findings pertaining to hepatitis C or to a psychiatric 
disability.  

A March 2002 VA psychiatric evaluation noted the veteran had 
been depressed for several months.  The diagnosis was 
schizoaffective disorder, depressed; and polysubstance 
dependence, in full-sustained remission.  In the evaluation 
report it was noted that the veteran had reported using 
heroin from the 1980's to 2000, generally sniffing it, but 
admitted to using heroin intravenously on two occasions.  

VA outpatient records note that the veteran had hepatitis C 
diagnosed in 2002.  

On VA examination in November 2002, the veteran reported a 
history of substance abuse and alcohol abuse, but denied any 
blood transfusions or IV drug use.  He reported he had 
engaged in unsafe sex.  The diagnosis was status post 
exposure to hepatitis C.

On VA psychiatric evaluation in November 2002, the veteran 
reported a history of depression, hallucinations, and 
suicidal behavior.  He stated that his auditory 
hallucinations began before he entered the service.  Paranoid 
schizophrenia was diagnosed.

In July 2006 the veteran completed a hepatitis risk factors 
questionnaire.  He indicated that he had never used 
intravenous drugs; had used intranasal cocaine until 2000; 
engaged in high-risk sexual activity before marriage; had not 
had hemodialysis; had a tattoo and left ear piercing; had not 
had acupuncture or blood transfusion; and had not been 
exposed to contaminated blood or fluids.  In November 2006, 
the RO sent the veteran a letter requesting specific 
information as to the timing of his high-risk sexual 
activity, tattoo, and ear-piercing.  He did not respond.

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this 
appeal 38 C.F.R. §  3.384 was added to define a "psychosis" 
to include brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; 
psychotic disorder not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
Id. (effective August 28, 2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hepatitis C

Hepatitis C was not diagnosed or manifested in service.  
There is also no evidence that the veteran was exposed to any 
of the common risk factors for hepatitis C (e.g., organ 
transplant, blood transfusions, hemodialysis, IV drug use or 
intranasal cocaine use, high risk sexual activity, tattoos, 
body piercing, etc.) in service.  Although he reported a 
history of unsafe sex, tattoo, and body piercing, he did not 
specify the timing of these factors (and did not respond when 
asked to do so); there is nothing that shows these activities 
occurred in service (SMRs do not show treatment for sexually 
transmitted diseases, and service separation examination did 
not note any identifying body marks or tattoos).  The veteran 
has both denied and admitted IV drug abuse.  Due to his 
inconsistent history, it is unclear from the record exactly 
when his admitted (on VA psychiatric report in March 2002) IV 
drug use occurred.  Regardless, to the extent that he might 
seek to relate his hepatitis C to IV drug use in service, if 
such was the source for his infection, compensation would not 
be payable.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.301(d).  

The earliest medical evidence of hepatitis indicates the 
initial diagnosis of the disease was in 2002, approximately 
20 years postservice.  It is significant that such a lengthy 
time interval between service and the earliest medical 
documentation of hepatitis C is, of itself, a factor weighing 
against a finding the disability might be service related.  
There is also no competent (medical) evidence that suggests 
there may be a link between the veteran's hepatitis C and his 
service.  Because he is a layperson untrained in determining 
medical diagnosis and etiology, his own belief that his 
hepatitis C is somehow related to service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against this 
claim; accordingly, it must be denied.

Psychiatric Disorder Other Than PTSD

The record shows that the veteran's psychiatric disability 
other than PTSD (diagnosed as schizoaffective disorder and 
paranoid schizophrenia) was not manifested in service or that 
a psychosis was manifested in the first postservice year.  
Consequently, service connection for such disability on the 
basis that it became manifest in service, or on a presumptive 
basis (for a psychosis as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Service connection may still be 
established for a psychiatric disability other than PTSD if 
competent evidence shows that it is related to the veteran's 
active service.  However, there is no competent evidence that 
relates the veteran's schizophrenia or schizoaffective 
disorder to his service.  The medical evidence of record 
shows diagnoses of psychiatric disability nearly two decades 
after separation from service; these reports have not 
associated the current psychiatric disability with the 
veteran's active service.

The Board has considered the veteran's own stated opinions 
that he his psychiatric disability is related to his service.  
However, because he is a layperson, they are not competent 
evidence.  See Espiritu, supra.  The preponderance of 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder other than PTSD 
is denied.


REMAND

The most recent supplemental SOC (SSOC) addressing the 
veteran's service connected left foot disability was dated in 
July 2004.  Medical evidence received since that time, 
including reports of foot surgeries in June 2005 and March 
2007, as well as outpatient treatment reports, has been 
associated with the claims folder.  This evidence has not 
been considered by the RO, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consequently, it 
must be reviewed by the RO before it can be reviewed by the 
Board.  38 C.F.R. § 20.1304.  Additionally, a VA examination 
of the left foot disability is indicated in order to assess 
its severity following the two surgeries.

The veteran has submitted to the Board, without waiver of AOJ 
consideration, a September 2007 statement from a VA physician 
indicating that the veteran is being treated for 
hyperhidrosis.  As he was treated for hyperhidrosis of the 
hands in service, a VA examination to identify the site of 
the current hyperhidrosis and to secure an opinion as to 
whether it is related to service is necessary.

In October 2001 the veteran had PTSD diagnosed by a private 
psychologist (Howard D. Silverman, Ph.D.) who attributed the 
diagnosis, in part, to the veteran's report of sexual abuse 
during his military service.  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm. 
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21-1, Part III, 
5.14c(4)(a). When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o). See also 38 C.F.R. § 3.304(f)(3) (2004); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Finally, in a recent decision the (Court outlined the type of 
notice that is mandated in claims for increase.  See Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  
The record does not reflect that the veteran received 
Vazquez-Flores compliant notice with respect to his claim for 
a compensable rating for residuals of a left 1st metatarsal 
fracture.  As the case is being remanded anyway, the RO will 
have opportunity to correct such notice deficiency. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim for a 
compensable rating for residuals of a left 
1st metatarsal fracture, the RO should 
provide the veteran notice that is fully 
compliant with the mandates of the Court 
in Vazquez-Flores, supra.  He should have 
opportunity to respond/supplement the 
record.

2.  The RO should then arrange for a VA 
examination of the veteran to ascertain 
the current severity of his residuals of a 
left 1st metatarsal fracture.  His claims 
folder must reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe all findings in 
detail, and comment on any functional 
limitations that with be associated with 
such findings.  The examiner should 
explain the rationale for any opinions 
given.

3.  The RO should also arrange for the 
veteran to be examined by a dermatologist 
to determine the nature and likely 
etiology of any current skin disability 
and specifically to identify any current 
hyperhidrosis and determine if such is 
related to the hyperhidrosis noted on the 
veteran's feet and hands in service in 
November 1980.  The examiner must review 
the veteran's claims file in conjunction 
with the examination, including the SMRs, 
VA and private medical records, and the 
veteran's statements.  The examiner should 
specify the diagnosis for any 
dermatological disability or disabilities 
found, and opine whether it is at least as 
likely as not that any such disability or 
disabilities is/are related to the 
veteran's military service, and 
specifically the complaints noted therein.  
The examiner should explain the rationale 
for all opinions given. 

4.  The RO should ask the veteran to 
submit a detailed account of his alleged 
personal assault stressor event(s) in 
service and a PTSD questionnaire and 
advise him of the various ways in which a 
stressor event in an alleged 
personal/sexual assault PTSD case may be 
corroborated (i.e., 3.304(f)(3)).  He 
should have opportunity to respond.  [In 
conjunction with this development he must 
be advised of the provisions of 38 C.F.R. 
§ 3.158(a).]

5.  The RO should then (if the veteran 
responds to the request above) make a 
specific determination as to what stressor 
event(s) in service is/are corroborated.  
If, and only if, an alleged stressor event 
in service is deemed corroborated, the RO 
should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD related to such 
stressor event. The RO should advise the 
examiner what, if any, stressor event(s) 
in service is(are) confirmed.  The 
examiner must review the veteran's 
complete claims file in conjunction with 
the examination.  Upon review of the 
claims file and examination of the 
veteran, the examiner should opine whether 
he, at least as likely as not, has PTSD 
related to the corroborated stressor event 
in service.  The examiner must explain the 
rationale for all opinions given.

6.  The RO should then readjudicate the 
claims, with consideration of all evidence 
added to the record since the most recent 
SSOC on each issue.  If any remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


